IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00380-CR

LAWRENCE LEWIS LOVE,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2014-1065-C1


                           MEMORANDUM OPINION


       Lawrence Lewis Love appeals the trial court’s judgment of conviction dated

November 10, 2016. Because the trial court’s certificate of right of appeal that Love signed

indicates that the underlying criminal case was a plea bargain case and Love has no right

to appeal, and because it also indicates that Love waived his right to appeal, this appeal

must be dismissed. See TEX. R. APP. P. 25.2(d) (“The appeal must be dismissed if a

certification that shows the defendant has the right of appeal has not been made part of

the record under these rules.”); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006)
(plea bargain); Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003) (waiver of

appeal).

        For the reasons stated, this appeal is dismissed.1




                                                  TOM GRAY
                                                  Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed November 23, 2016
[CR25]




1A motion for rehearing may be filed within 15 days after the judgment of this Court is rendered. See TEX.
R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by filing a petition for
discretionary review, that petition must be filed with the Court of Criminal Appeals within 30 days after
either the day this Court’s judgment was rendered or the day the last timely motion for rehearing was
overruled by this Court. See TEX. R. APP. P. 68.2(a).


Love v. State                                                                                          Page 2